Citation Nr: 1112072	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  10-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than March 3, 2009, for the grant of dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from November 1943 to May 1945 and from November 1960 to July 1963.  He died in March 2006, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which found that the Appellant was entitled to DIC benefits pursuant to 38 U.S.C.A. § 1318, effective from March 3, 2009.  The Appellant appealed, contending that an earlier effective date was warranted.

The Appellant and her son provided testimony at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this hearing has been associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran died in March 2006.  He had been rated as totally disabled for a period of more than 10 years prior to his death (since January 1981).

3.  The record reflects the Appellant initially filed a claim for VA death benefits in May 2006, within one year from the date of the Veteran's death.

4.  In June 2006, the Appellant was requested, in part, to provide the Veteran's complete marital history including proof of the termination of prior marriages, and she did not provide such evidence within one year from the date of that request.

5.  By a September 2006 rating decision, the Appellant's DIC claim was denied because she did not provide the requested information regarding the Veteran's marital history.  The Appellant was informed of this decision, including her right to appeal, and she did not appeal.

6.  The record does not reflect the Appellant submitted the evidence regarding the Veteran's marital history or a request to reopen her DIC claim prior to March 3, 2009.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 3, 2009, for the establishment of DIC benefits pursuant to 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 101, 1318, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.158, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that this appeal is from a disagreement with the initial effective date assigned for the Appellant's establishment of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  In other words, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Although the aforementioned holdings were in regard to service connection claims, and not a claim for DIC benefits, the Board finds that the Court's rationale is applicable to the facts of this case.  Even if it were not, the Board observes that the Appellant was sent VCAA-compliant notification regarding her earlier effective date via an October 2009 letter, followed by readjudication of the appeal by the March 2010 Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  In pertinent part, this letter informed the Appellant of how VA determines an effective date for benefits, informed the Appellant of what information and evidence she must submit, what information and evidence will be obtained by VA, and the need for the Appellant to advise VA of or to submit any evidence in her possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  


The law requires that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Appellant was notified and aware of the evidence needed to substantiate her earlier effective date claim and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Appellant has had the opportunity to present evidence and argument in support of her earlier effective date claim, to include at the January 2011 Board hearing.  Nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  The Board also notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Appellant.  Therefore, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of this case.

With respect to the aforementioned January 2011 hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Appellant discussed the basis for the prior denial with the AVLJ.  She also previously indicated that she was aware of the basis for the denial as part of her June 2010 Substantive Appeal.  In short, the Appellant, through her statements and hearing testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim(s).  The AVLJ did ask questions to clarify the Appellant's contentions in this case.  Finally, the Appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has she identified any prejudice in the conduct of either hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

In view of the foregoing, the Board finds that the duty to assist the Appellant has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Board notes that while it is sympathetic to the Appellant's claim, for the reasons stated below it must find that there is no legal basis upon which it can assign an effective date earlier than March 3, 2009, based on the facts of this case.

The effective date of service-connected death benefits after separation from service is the first day of the month in which the veteran's death occurred if the claim is received within 1 year after the date of death; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(d); 38 C.F.R. § 3.400(c)(2).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157 commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

When a veteran dies, not as the result of his own willful misconduct, and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability, and the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death, or the disability was continuously rated totally disabling for a period of not less than 5 years from the date of such veteran's discharge or other release from active duty, then VA shall pay DIC benefits to the surviving spouse in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. § 1318.

In this case, the Veteran died in March 2006.  Moreover, he had been rated as totally disabled for a period of more than 10 years prior to his death (since January 1981).  The record also reflects the Appellant initially filed a claim for VA death benefits in May 2006, within one year from the date of the Veteran's death.

Despite the foregoing, the Board observes that there was some question at the time the Appellant originally filed her claim as to whether she was entitled to receive DIC benefits as the Veteran's surviving spouse.

For VA benefit purposes, a "spouse" is a person of the opposite sex whose marriage to the Veteran meets the requirements of § 3.1(j).  38 C.F.R. § 3.50(a); see also 38 U.S.C.A. § 101(31).  38 C.F.R. § 3.1(j) defines marriage as a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  A surviving spouse must also have lived with the Veteran continuously from marriage to death, and not remarried or lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person.  38 C.F.R. 
§§ 3.50(b)(1),(2).

In this case, the record reflects that both the Veteran and the Appellant had prior marriages.  Therefore, via correspondence date in June 2006, the RO requested the Appellant provide a complete marital history for her and the Veteran, including proof of termination of prior marriages.  The record reflects that she did provide such evidence regarding her own marital history, but she did not provide such evidence with respect to the Veteran within one year from the date of that request.

According to 38 C.F.R. § 3.158, where evidence requested in connection with an original claim is not furnished within one year after the date of the request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, compensation based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158.

The Board further notes that, by a September 2006 rating decision, the Appellant's DIC claim was denied because she did not provide the requested information regarding the Veteran's marital history.  The Appellant was informed of this decision, including her right to appeal, but she did not appeal.  Consequently, that decision became final after the expiration of one year.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In this case, a thorough review of the record does not reflect the Appellant submitted the evidence regarding the Veteran's marital history or a request to reopen her DIC claim prior to March 3, 2009.  The Board acknowledges that the Appellant indicated in her statements and hearing testimony that she had difficulty obtaining the requested evidence within the one year time period.  Although the Board does not deny the sincerity of these contentions, the law does not provide a basis for it to take these difficulties into account in assigning an effective date.  Simply put, based on the facts of this case, there is no legal basis upon which the Board can assign an earlier effective date in this case.  

For these reasons, the Board must deny the appeal.






ORDER

Entitlement to an effective date earlier than March 3, 2009, for the grant of DIC pursuant to 38 U.S.C.A. § 1318 is denied.




____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


